NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment, received on 4 June 2021, has been entered into record.  In this amendment, claims 18-36 have been canceled.
Claims 1-17 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The claim for priority from PCT/SE2018/050894 filed on 6 September 2018 is duly noted.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Chabanne et al. (US Patent 8,850,299 B2 and Chabanne hereinafter)) teaches capturing at least one set of biometric data of the user (col. 3, lines 5-6); transforming the at least one set of biometric data into a first set of non-invertible biometric data (col. 3, lines 7-10), none of the prior art of record alone or in combination teaches transforming the at least one set of biometric data into a first and a second set of non-invertible biometric data; and submitting an enrolment request comprising the first and second transformed sets of biometric data over a secure communication channel to a trusted network node, the first set of biometric data being transformed using a first secret feature transformation key shared with the trusted network node and any device at which the user is to be authenticated, the second set of biometric data being transformed using a second secret feature transformation key shared with the trusted network node. 
Further, although the prior art of record (such as Chabanne) teaches receiving, from the client device, an enrolment request comprising at least a first set of transformed biometric data of the user over a secure communication channel (col. 3, lines 40-46); and storing the received first set of transformed biometric data in a secure end-user repository, the first set of biometric data being transformed using a first secret feature transformation key shared with the trusted network node and any device at which the user is to be authenticated (col. 3, lines 7-10, 40-46), none of the prior art of record alone or in combination teaches receiving, from the client device, an enrolment request comprising at least a first and a second set of transformed biometric data of the user over a secure communication channel; and storing the received first and second set of transformed biometric data in a secure end-user repository, the first set of biometric data being transformed using a first secret feature transformation key shared with the trusted network node and any device at which the user is to be authenticated, the second set of biometric data being transformed using a second secret feature transformation key shared with the trusted network node. 
Further, although the prior art of record (such as Weber (US Patent 9,792,421 B1)) teaches receiving, from the client device, a request to authenticate a user of the client device (col. 4, lines 34-46), none of the prior art of record alone or in combination teaches the authentication request comprising a first set of transformed biometric data transformed with a first secret feature transform key shared with the client device; fetching, from the secure end-user repository, a second set of enrolled transformed biometric data associated with the first set of transformed biometric data received from the client device and a second secret feature transform key with which the second set of biometric data was transformed at enrolment of the transformed biometric data at the network node; and submitting the second set of transformed biometric data and the second secret feature transform key over a secure communication channel to the client device. 
Although the prior art of record (such as Chabanne) teaches capturing biometric data of the user (col. 3, lines 5-6); transforming the captured biometric data into a first set of non-invertible biometric data using a first secret feature transform key shared with the trusted network node (col. 3, lines 7-10); authenticating the user at the client device (col. 3, lines 7-10), and Weber teaches submitting, to the trusted network node, a request to authenticate the user of the client device, the authentication request comprising the first set of transformed biometric data (col. 4, lines 34-46), none of the prior art of record alone or in combination teaches receiving, from the trusted network node, at least one second set of transformed biometric data associated with the first set of transformed biometric data submitted with the authentication request and a second secret feature transform key with which the received second set of biometric data was transformed at enrolment of the second set of transformed biometric data at the network node; transforming the captured biometric data into a second set of non-invertible biometric data using the received second secret feature transform key; and comparing the second set of transformed captured biometric data with the second set of transformed biometric data received from the trusted network node; and if there is a match: authenticating the user at the client device. 
The closest prior art made of record are:
Chabanne discloses transforming biometric data by applying at least one irreversible transformation to a first set of biometric data and a transformation to a second set of biometric data.
Weber discloses securely storing fingerprint features for authenticating a candidate fingerprint.
	


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gehrmann (US 2020/0007337 A1) discloses a system and method for biometrics-based remote login.
Gehrmann (US 2021/0006597 A1) discloses a system and method for registration of data at a sensor reader and request of data at the sensor reader.
Gehrmann et al. (US 2020/0127824 A1) discloses a system and method for updating biometric template protection keys.
Gehrmann (US 2021/0152360 A1) discloses a system and method for enabling authentication of a user of a client device over a secure communication channel based on biometric data.
Gehrmann et al. (US Patent 10,305,690 B1) discloses a system and method for two-step central matching.
Herder, III et al. (US 2020/0244451 A1) discloses a system and method for biometric public key system providing revocable credentials.
Inatomi et al. (US 2013/0174243 A1) discloses a system and method for biometric authentication.
Takahashi (US 2013/0212645 A1) discloses a system and method for information authentication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH SU/Primary Examiner, Art Unit 2431